internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom ita plr-110052-01 date re letter_ruling request regarding the exclusion of settlement proceeds from taxpayer’s claim_against_an_estate legend taxpayer h taxpayer w c d business dollar_figurex dollar_figurey year dear this responds to your letter dated date requesting a ruling on whether settlement proceeds from taxpayer w’s claim_against_an_estate are excludible from gross_income under sec_102 of the internal_revenue_code facts c and d entered into an oral contract with taxpayer h h agreed to manage the business owned by c and d for the life of c and d taking a significant reduction in salary in return c and d promised to make reciprocal wills which would convey the business first to each other and then to h’s wife w at the death of the survivor it was also agreed that c and d would pay h dollar_figurex if his employment with the business plr-110052-01 terminated for reasons other than h’s voluntary action the parties performed according to the terms of the oral contract h started managing the business and c and d modified their wills to reflect the terms of the oral contract more than four years later c died and d fired h in accordance with their oral contract h was paid approximately dollar_figurex in exchange for executing a release that waived all rights he might have to sue the business c or d for any reason related to his employment later d sold the business to a third party taxpayer w filed a lawsuit against d pleading two alternative and mutually exclusive causes of action the first cause of action was for breach of the oral contract between c d h and w alternatively w asserted her rights as a third party beneficiary of the oral contract between c d and h after w filed the lawsuit but before the lawsuit had been tried on the merits d died the lawsuit proceeded with the executor of d’s estate replacing the decedent as defendant in year the executor entered into a settlement agreement in which the estate agreed to pay w dollar_figurey in exchange for w’s release of all claims against d’s estate law analysis sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived unless specifically excluded by law one type of income that is specifically excluded by law is property received by inheritance sec_102 of the code provides that gross_income does not include the value of property acquired by gift bequest devise or inheritance sec_1_102-1 of the income_tax regulations provides that property received under a will or under statutes of descent and distribution is not includible in gross_income taxability of an amount a taxpayer receives in settlement of a lawsuit is determined by reference to the origin and character of the claim which gave rise to the lawsuit 305_us_188 913_f2d_1486 9th cir citing 836_f2d_1176 9th cir in characterizing the settlement payment for tax purposes the critical question is in lieu of what was the settlement amount_paid getty pincite vincent v commissioner t c memo see also roberts v commissioner t c memo in the present case breach of contract was the underlying cause of action in the complaint w alleged that d breached an oral contract to convey the business to w by will if w had received the business under d’s will in satisfaction of d’s promise w would have received the property by inheritance the receipt of the settlement plr-110052-01 proceeds from d’s estate is no different based on the facts as represented and the relevant law as set forth above we conclude that the proceeds received by w in the settlement of her claim against d’s estate are excludible from gross_income under sec_102 except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of any transaction item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george baker assistant to the chief branch office_of_chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes cc
